UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1674



R. J. COMBS,

                                            Plaintiff - Appellant,

          versus

WILLIAM H. FREEMAN; JAMES G. EXUM, North Caro-
lina Supreme Court Justice; NORTH CAROLINA
COURT OF APPEALS; NC SUPREME COURT,

                                           Defendants - Appellees.



                            No. 96-1675



R. J. COMBS,

                                            Plaintiff - Appellant,

          versus

JULIUS A. ROUSSEAU, JR., Judge; JERRY L.
ROTEN, Clerk of Court; ASHE COUNTY SHERIFF'S
DEPARTMENT; JAMES C. HARTLEY, Sheriff, a/k/a
Jim Hartley,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees, Chief
District Judge. (CA-94-144-5-V, CA-94-145-5-V)
Submitted:    October 17, 1996         Decided:   October 23, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


R. J. Combs, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders denying his

motions filed pursuant to Fed. R. Civ. P. 60(b). We have reviewed
the records and the district court's opinions and find no rever-

sible error. Accordingly, we affirm on the reasoning of the dis-

trict court. Combs v. Freeman and Combs v. Rousseau, Nos. CA-94-

144-5-V; CA-94-145-5-V (W.D.N.C. Apr. 23, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2